                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                         FILE NUMBER: 5:19-CV-00467-BO


JUSTIN J. WHITE,

              Plaintiff,

v.
                                                       INDEX OF EXHIBITS
VANCE COUNTY, NORTH CAROLINA,
VANCE COUNTY SHERIFF’S OFFICE,
PETER WHITE, in his official and individual
capacities, LAWRENCE D. BULLOCK, in his
official and individual capacities,
WELDON WALLACE BULLOCK, in 	  
his official and individual capacities.

              Defendants.




             PLAINTIFF’S INDEX OF EXHIBITS IN SUPPORT OF
       IN SUPPORT OF MOTION TO COMPEL AND SANCTION DEFENDANTS
	  

Exhibit A: May 8, 2020 Email re Complete Insurance Information and Surety
Exhibit B: June 1, 2020 Email re COVID-19
Exhibit C: June 24, 2020 Discovery Requests
Exhibit D: June 30, 2020 Request for Discovery




         Case 5:19-cv-00467-BO Document 39-1 Filed 08/24/20 Page 1 of 1
